United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50936
                        Conference Calendar


ALAN QUINN LUCAS,

                                    Plaintiff-Appellant,

versus

DIRECTOR, TEXAS DEPARTMENT OF PUBLIC SAFETY; ET AL.,

                                    Defendants,

DIRECTOR, TEXAS DEPARTMENT OF PUBLIC SAFETY; DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-831-JN
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Alan Quinn Lucas, Texas prisoner # 363715, appeals the grant

of summary judgment in favor of the defendants in his civil-

rights suit.   Lucas challenges the constitutionality of TEX. GOV’T

CODE § 411.148 and related sections, which require that certain

inmates provide prison officials with blood samples for purposes

of creating a DNA database.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50936
                                  -2-

     Lucas’s argument that the district court should not have

applied the “special needs” exception to the warrant requirement

to uphold the constitutionality of § 411.148 is without merit.

The district court denied Lucas’s complaint based on this court’s

decision in Velasquez v. Woods, 329 F.3d 420, 421 (5th Cir.

2003).   In Velasquez, this court rejected the argument that

§ 411.148 violates the Fourth Amendment.     Id.   The Velasquez

decision was not based on the “special needs” exception to the

warrant requirement.   Id.

     Lucas’s argument that prison policies enforcing the

collection of blood samples pursuant to § 411.148 are invalid

under Turner v. Safley, 482 U.S. 78, 89 (1987), because they

infringe on his constitutional rights and serve no penological

objective is also without merit.    Because the collection of a

blood sample from an inmate for DNA analysis is a reasonable

search and does not violate the Fourth Amendment, the Turner

analysis is inapplicable.

     Lucas makes no argument regarding the claims he raised in

district court that the collection of his blood for DNA analysis

violates his Eighth, Fifth, and Fourteenth Amendment rights.       He,

therefore, has waived these arguments.      See Cinel v. Connick, 15

F.3d 1338, 1345 (5th Cir. 1994).

     The judgment of the district court is AFFIRMED.